
	
		II
		110th CONGRESS
		1st Session
		S. 1313
		IN THE SENATE OF THE UNITED STATES
		
			May 7, 2007
			Mr. Feingold introduced
			 the following bill; which was read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		A BILL
		To amend the Servicemembers Civil Relief Act to provide
		  relief for servicemembers with respect to contracts for cellular phone service,
		  and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Servicemembers' Cellular Phone
			 Contract Fairness Act of 2007.
		2.Termination
			 under Servicemembers Civil Relief Act of contracts for cellular phone
			 services
			(a)Termination of
			 contracts for cellular phone services
				(1)Inclusion of
			 contracts under termination authoritySubsection (b) of section
			 305 of the Servicemembers Civil Relief Act (50 U.S.C. App. 535) is amended by
			 adding at the end the following new paragraph:
					
						(3)Contracts for
				cellular phone service
							(A)In
				generalSubject to subparagraphs (B) and (C), a contract for a
				cellular phone used, or intended to be used, by a servicemember or a
				servicemember’s dependent for a personal or business purpose if—
								(i)the contract is
				executed by or on behalf of a person who thereafter and during the term of the
				contract enters into military service under call or order specifying a period
				of not less than 90 days (or who enters military service under a call or order
				specifying a period of 90 days or less and who, without a break in service,
				receives orders extending the period of military service to a period not less
				than 90 days);
								(ii)the
				servicemember, while in military service, executes the contract and thereafter
				receives military orders for a permanent change of station outside of the
				continental United States or to deploy with a military unit for a period of not
				less than 90 days; or
								(iii)the
				servicemember, while in military service, executes the contract and thereafter
				receives military orders for a permanent change of station to a location within
				the continental United States where the contract cannot be transferred at the
				same rate, terms, and quality of service.
								(B)Applicability
				to dependentsSubparagraph (A) shall apply with respect to a
				contract, or portion of a contract, for a cellular phone used, or intended to
				be used, by a servicemember's dependent only if the dependent—
								(i)relocates in
				accompanying the servicemember in the performance of the military service, or
				in a permanent change of station or deployment, described in that subparagraph;
				or
								(ii)otherwise
				relocates as a consequence of such military service or change of station or
				deployment.
								(C)Applicability
				to group plansIf a servicemember or a dependent to whom this
				paragraph applies is not the primary account holder under a contract described
				in subparagraph (A), that subparagraph shall apply only to the extent of the
				obligations of the servicemember or dependent, as the case may be, in the
				contract.
							.
				(2)Manner of
			 terminationSubsection (c)(1) of such section is amended—
					(A)in subparagraph
			 (A), by striking and at the end;
					(B)in subparagraph
			 (B), by striking the period at the end and inserting ; and;
			 and
					(C)by adding at the
			 end the following new subparagraph:
						
							(C)in the case of a
				contract for a cellular phone, by delivery by the contractee of written notice
				of such termination, and a copy of the servicemember’s military orders, to the
				contractor or to the contractor’s
				agent.
							.
					(3)Effective date
			 of terminationSubsection (d) of such section is amended by
			 adding at the end the following new paragraph:
					
						(3)Contract for
				cellular phone serviceIn the case of a contract for a cellular
				phone described in subsection (b)(3), termination of the contract under
				subsection (a) is effective on the day on which the requirements of subsection
				(c) are met for such
				termination.
						.
				(4)ArrearagesSubsection
			 (e) of such section is amended—
					(A)by striking
			 (e) Arrearages and other
			 obligations and liabilities.—Rents or lease amounts
			 and inserting the following:
						
							(e)Arrearages and
				other obligations and liabilities
								(1)In
				generalRents or lease
				amounts
								;
					(B)by designating
			 the second sentence as paragraph (2), indenting such paragraph 4 ems from the
			 left margin, and inserting before In the case of the lease the
			 following:
						
							(2)Lease charges
				for motor vehicles
							;
				and
					(C)by adding at the
			 end the following new paragraphs:
						
							(3)Termination
				charges for cellular phone contractsIn the case of a contract
				for a cellular phone, the contractor may not impose an early termination
				charge, but may request the return of equipment provided to the contractee as
				part of the contract which would normally remain the property of the contractee
				at the end of the contract term if the contractee is given the option of paying
				a pro-rated amount to retain such equipment based on the original retail price
				of such equipment, the amount previously paid for such equipment by the
				contractee, and the time remaining on the contract.
							(4)Reactivation
				feesIn the event a contractor and contractee jointly agree to
				treat the termination of a contract for a cellular phone under this section as
				a suspension of such contract, the contractor may not impose any fee for
				reactivation of service under such contract at the completion of suspension of
				such
				contract.
							.
					(b)Conforming
			 amendmentSubsection (a)(1)(B) of such section is amended by
			 striking or (2)(B) and inserting , (2)(B), (3)(A)(ii), or
			 (3)(A)(iii).
			(c)Clerical
			 amendments
				(1)Heading
			 amendmentThe heading of such section is amended to read as
			 follows:
					
						305.Termination of
				residential or motor vehicle leases or contracts for cellular phone
				service
						.
				(2)Table of
			 contents amendmentThe table of contents for such Act is amended
			 by striking the item relating to section 305 and inserting the following new
			 item:
					
						“Sec. 305. Termination of
				residential or motor vehicle leases or contracts for cellular phone
				service.”.
					
				
